Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Election/Restrictions
Applicant’s election without traverse of the species (4) in the reply filed on 3/22/2021 is acknowledged.
Applicant’s election of species 4 in the reply filed on 3/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 The search has been expanded to include other species. 
Priority
This application is a continuation of US 10618917 filed 8/2/2018 and claims priority  to US 62/540,682 filed 8/3/3017.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5,8, 16, 18, 19, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaitlyn Logan et al. Jan 2016. 



The reference discloses  the compounds 
    PNG
    media_image1.png
    109
    141
    media_image1.png
    Greyscale
 see page 12, 
    PNG
    media_image2.png
    82
    156
    media_image2.png
    Greyscale
page 13.  ( 
    PNG
    media_image3.png
    121
    195
    media_image3.png
    Greyscale
 therefore Bpin is 
    PNG
    media_image4.png
    83
    76
    media_image4.png
    Greyscale
)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10618917. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the parent of which this is a continuation is drawn to a process of making the compound of formula II . 
    PNG
    media_image5.png
    238
    339
    media_image5.png
    Greyscale



Close art:-



    PNG
    media_image6.png
    192
    347
    media_image6.png
    Greyscale
 This reads on compounds when Y1Z and Y2Z2  both are F. 

Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 5, 2021.